In a petition for a rehearing, appellant insists that the following instruction should have been given to the jury by the trial court, viz.:
"You are further instructed that it was the duty of this plaintiff to have his car under such control that he could bring it to a standstill within the distance he could plainly see objects ahead, and I charge you that if plaintiff failed in his duty and his failure contributed to cause the accident, then he cannot recover damages and your verdict must be for the defendants regardless of whether you find that the defendants were themselves negligent."
The undisputed evidence is: That Madsen who drove the car had driven cars since 1916; had driven this particular car often; it had good brakes, an automatic windshield wiper; there was a mist, the air was damp, but the road not wet; the driver saw the dirt when he was from 50 to 75 feet away and could have stopped the car within 15 feet at the rate of speed he was driving, but did not for the reason that the dirt in the road looked to him as a newly built up road; he did not know the ditch was there; he could not see it until the car fell into it. *Page 536 
The rule contended for by appellant does not apply in this case for reason that the driver could have stopped the car within the distance he could see, and the question of whether the plaintiff was negligent or not in not stopping the car when he could have stopped it within the distance he could see was for the jury under all the facts and circumstances.
It is negligence to drive a car so fast that you cannot stop it within the distance you can see. It is the reckless speed which makes it negligent. That element is absent in this case and the rule does not apply.
A case very much in point is the case of Tutsch v. Omaha Structural Steel Works, 110 Neb. 585, 194 N.W. 731.
Appellant further contends the refusal to give the following instruction was error, viz.:
"I further charge you that the fact that the lantern which, the defendants state, was placed upon the dirt pile or embankment, blew out, or was extinguished in some way, does not prove or mean that defendants were negligent and liable in damages here unless it is further shown that said lantern was extinguished through some fault of theirs. Defendants did their full duty if they exercised reasonable care in their effort to notify the traveling public of the excavation in the road and the fact that the lantern was extinguished through no fault of theirs and cannot and does not, in itself, make them liable to the plaintiff here."
Instead of the instruction asked the court gave the following instruction, which is assigned as error, viz.:
"Now there has been some testimony here touching the question of the light having blown over, and having gone out. Now, with regard to that matter, I will say to you, members of the jury, that is entirely for you to say whether the defendants exercised such care as an ordinarily prudent person would exercise under the like circumstances, in safeguarding the light, so as to remain standing over night, and thus be a signal to approaching passengers, or drivers. Of course, it is a rule of the law, that should you find that through any unforeseen act, or any circumstance that the defendants could not avoid, or guard against, the light blew away, or washed away, through some act of God, as it is known in the law, or even some act of trespassing, or other unavoidable act, then the defendants would be excused, under *Page 537 
the law, for they are not expected to do the impossible. But it is for you to say, from all the facts and circumstances appearing in evidence, in this case, whether the defendants exercised such degree of care, of which I have spoken here, to safeguard the traveling public on that highway."
We are of the opinion that the instruction given by the trial court covers fully every question presented by the requested instruction and was as favorable as the defendants were entitled to.
In the case of Wells v. Lisbon, 21 N.D. 34, 128 N.W. 308, the court said:
"If, as a fact, several lights were placed, the failure in less than an hour of all but one was evidenced, from which the jury might conclude that they were inadequate or improperly placed to serve the purpose contemplated."
In the case of Tutsch v. Omaha Structural Steel Works, supra, the court said:
"It is a debatable question whether a red light placed at the side of the road on the pile of dirt was a sufficient warning of the impassability of the road itself."
The evidence in the case at bar is that witness Tuveson stated: "I didn't place the lantern there, but I saw him place it there. I do not know which of the men placed it there. I saw it placed there and then we went home."
Witness Folk stated in substance, that he saw the lantern there, but does not know who put it there and there is no evidence of how it was placed or made secure; it was placed on the pile of dirt on the west side of the ditch and it would seem to be a debatable question whether the placing of a lantern on the dirt on the west side of the ditch was a sufficient warning to travelers coming from the east and a protection against a ditch 50 feet long across a regular highway on a section line, but we need not decide this question as there was no error in refusing the instruction as it was entirely covered by the instruction given and as favorable to the defendants under all of the facts and circumstances than they were entitled to. Other errors assigned are without merit and a rehearing is denied.
NUESSLE, Ch. J., and BURR, BIRDZELL, and CHRISTIANSON, JJ., concur. *Page 538